DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuto (JP H10274392), in view of Yim (KR 20140055324).
Regarding claim 1, Yasuto teaches a pressure vessel (figure 1 and 10) comprising: a liner (figure 1 and 10, reference 5) made of a resin (paragraph 16: the liner can be made from ABS resin), the liner being configured to store a pressurized fluid (paragraph 2); and a reinforcing layer (figure 1 and 10, reference 4a and b: The FRP layer is the reinforcing layer) made of a fiber-reinforced resin (paragraph 33), the fiber-reinforced resin being provided around an outer peripheral surface of the liner (figure 1 and 10, reference 4a and b around liner 5), wherein the liner includes a body portion having a tubular shape (figure 1 and 10, reference 5) and a pair of side-end portions (figure 10, the left and right ends) each having a domical shape (figure 10), one of the side-end portions extending continuously from one of two ends of the body portion (figure 1 and 10, reference 5), and the other one of the side-end portions extending continuously from the other one of the two ends of the body portion (figure 1 and 10, reference 5), and the liner includes a restriction portion (figure 1, reference 3a and 3b) provided at a center of the liner in an axial direction of the body portion (figure 1, reference 3a and 3b), the restriction portion being configured to restrict displacement of the reinforcing layer in the axial direction (paragraph 18) and the restriction portion is covered with the fiber-reinforced resin (figure 1).
Yasuto does not explicitly teach the restriction portion is a projection portion provided on an outer peripheral surface of the body portion. However, Yim does teach a pressure vessel (figure 1, reference 100) with a liner (figure 1, reference 30) including a restriction portion (figure 1, reference 71) wherein the restriction portion is a projection portion provided on an outer peripheral surface of the body portion (figure 1, reference 71).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the pressure vessel of Yasuto to include the restriction portion is a projection portion provided on an outer peripheral surface of the body portion, as disclosed by Yim, because including the restriction portion as a projection portion prevents peeling of the reinforcement layer and increases rigidity of the pressure vessel, as explained by Yen (page 2 and 3 of the machine translation, as highlighted sections).
Regarding claim 5, Yasuto, in view of Yim,  teach all of the claim limitations of claim 1, as shown above. Furthermore, Yim teaches the projection portion is a fixed portion provided around the outer peripheral surface of the body portion (figure 1, reference 71), the fixed portion projecting from the outer peripheral surface of the body portion (figure 1, reference 71 projecting from 30), and the fixed portion being fixed to the outer peripheral surface (figure 1, reference 30 and 71).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Grunecker (DE 2512313) discloses a pressure vessel with an outwardly projecting reinforcement portion.
(SU 485276) discloses a vessel with an outwardly projecting reinforcement portion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719. The examiner can normally be reached Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER A PAGAN/Primary Examiner, Art Unit 3735